Citation Nr: 0415782	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had a verified period of active duty from 
November 1961 to August 1962, and a reported period of active 
service from May to October 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for a low back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported that although he began experiencing 
low back symptoms only relatively recently, VA physicians 
have told him that his current disc disease could be related 
to an injury in service.  In such circumstances VA has an 
obligation to advise the veteran to submit supporting 
statements from these physicians.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran has not been so advised.

The veteran testified that after falling while deicing an 
airplane wing during service, he was seen in sick bay.  He 
stated that at that time X-rays were made of his side or leg.  
The available service medical records consist of the reports 
of examinations for service entrance and exit, regular annual 
examinations, and dental records.  It is unclear from the 
claims folder whether outpatient treatment and X-ray 
examination records were requested.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain 
verification of the of the veteran's 
active service from May 1961 to October 
1961, and request all service outpatient 
treatment and X-ray records.

2.  The AMC or RO should advise the 
veteran to submit statements from the VA 
physicians who told him that his current 
back disability might have been incurred 
in active service.

3.  If the veteran submits competent 
evidence that his current back disability 
may be related to service, he should be 
scheduled for a VA orthopedic examination 
to consider the likely etiology of his 
current low back disorder.  The veteran's 
claims file should be provider to the 
examiner for review.  The examiner should 
be provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
current low back disorder is related to 
injury during his service.

4.  The AMC or RO should re-adjudicate 
the claim, and, if the benefit remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


